Citation Nr: 1538927	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of aneuryesmectomy with aortal femoral bypass graft and reimplantation of the interior mesenteric artery with numerous fasciotomies, wound debridements, and wound irrigations.

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to in-service exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to in-service exposure to herbicides.

4.  Entitlement to service connection for bilateral peripheral neuropathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for impaired renal function.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in July 2011 and November 2011.  Jurisdiction over the Veteran's claims has since been transferred to the RO in Reno, Nevada.  In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

In July 2012, the Veteran submitted a claim of entitlement to automobile and adaptive equipment.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is required prior to adjudicating the Veteran's claims.  A remand is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted previously, the Veteran has claimed entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a September 2005 aneuryesmectomy with aortal femoral bypass graft and reimplantation of the interior mesenteric artery with numerous fasciotomies, wound debridements, and wound irrigations.  With regard to this claim, the Veteran reported in June 2015 that he received wound care from a Dr. H. whose practice was purchased by St. Joseph's Hospital in Hot Springs, Arkansas, in 2011.  During his May 2015 Board hearing, the Veteran reported that Dr. H. has indicated that the Veteran's post-surgery complications were caused by VA care.  Because the Veteran has identified these records as pertinent to his claim for compensation under 38 U.S.C.A. § 1151, but records of the Veteran's treatment by Dr. H. have not been associated with the record, VA must request that the Veteran provide or authorize VA to obtain these records on remand.  See 38 U.S.C.A. § 5103A(b).

Also with regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Board notes that his treatment records indicate that VA obtained the Veteran's informed consent before proceeding with surgery and this consent is documented in an "'Informed Consent' note," but the actual consent form is not of record.  As this information is pertinent to the present claim, the Board finds that the consent form must be requested on remand.

In addition, during his Board hearing, the Veteran testified that he was previously treated by primary care physician Dr. S. in Hot Springs, Arkansas, and that this physician has opined that the Veteran's diabetes mellitus is related to his period of service.  As records of this treatment have not been associated with the claims file, VA should take the appropriate steps to obtain these treatment records on remand.

Additionally, in January 2011, the Veteran authorized VA to obtain records of his treatment at Sharp Memorial Hospital (Sharp) and National Park Hospital (National Park) in 1978, 1995, and 2000.  VA requested the identified records in letters dated February 2011, but treatment records from these facilities have not been associated with the Veteran's claims file.  Notably, the record indicates that VA's February 2011 request for records from National Park was sent to the incorrect clinic and the request for records letter that was sent to Sharp was returned to VA as undeliverable.  The record does not show that VA made subsequent efforts to obtain records from Sharp or National Park after February 2011, or otherwise attempted to obtain new address information for these facilities.  The Board notes here that under 38 U.S.C.A. § 5103A(b)(2)(B), VA shall make not less than two requests to a custodian of a private records in order for an effort to obtain relevant private records to be treated as "reasonable," unless it is made evident by the first request for records that a second request would be futile.  Accordingly, the Board finds that VA must make reasonable efforts to obtain records of the Veteran's treatment at Sharp and National Park while on remand.

After obtaining the requested records, VA should perform any additional development deemed necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Such consideration includes, but is not limited to, requesting a new medical opinion regarding whether his September 2005 surgery and subsequent VA care caused the Veteran to sustain additional disability due to an event not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  38 U.S.C.A. § 1151.

Finally, as to the remaining claims, in support of his account of having been exposed to Agent Orange during service, the Veteran reports that while aboard ship in the Gulf of Tonkin the ship distilled its own water, which was used for cooking and showering.  Further, he testified that the shore was visible.  As such, these claims must be readjudicated in light of Gray v. McDonald, 27 Vet. App. 313 (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the consent form that the Veteran signed before undergoing surgery in September 2005.

In addition, request that the Veteran provide, or authorize VA to obtain, the following: (a) records of his treatment by Dr. H.; (b) records of his treatment by his former primary care physician Dr. S.; (c) records of his treatment at National Park Hospital; and (d) records of his treatment at Sharp Memorial Hospital.

All efforts to obtain the identified records and any negative responses should be documented in the claims file.

2.  After completing the development requested above, undertake any additional development deemed necessary, to include requesting a new medical opinion regarding whether the September 2005 surgery and subsequent VA care caused the Veteran to sustain additional disability due to an event not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

3.  Readjudicate the Veteran's claims.  If any benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

